Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first movement limiting unit in claims 20-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Election/Restrictions
Applicant’s election of Species I shown in Figures 1-17 and discussed in ¶0121 - ¶0196 in the reply filed on December 15, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant has stated that claims 1-16, 19-26, 32-37- and 43-57 read on the elected species.  Claim 54 is directed to “the driveshaft has a portion facing the compressor, which portion carries an unbalance compensation mass facing the compressor and carries the eccentric drive journal and in particular guides the mass balancing body and the orbital path balancing mass”.  In the Figures and the specification, this limitation does not appear with regards to the elected species.  Specifically in paragraph 0195, the following is disclosed “The unbalance compensation mass 322 facing the compressor is preferably arranged between the drive motor 222 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCROLL COMPRESSOR ORBITAL PATH BALANCING MASS.
Claim Objections
Claims 1, 3, 16, 32, and 43 are objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation.  The Examiner has construed all elements as being positively recited for the means of examination.   The Examiner has added indentations to the rejection of these claims, which is a suggestion on where to indent to make the claim more readable and clear on what the different elements of the scroll compressor is.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-26, 32-37, 43-53, and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis in a plethora of locations in the claims.  If an element is the first time that it is introduced, use “a or an” before the element not “the” or “said”.  It is also noted that once an element is introduced in the claims, use either “the” or “said” so that it is clear that the element is further limiting the element that was previously presented to avoid double inclusion.  The following may not be an all-inclusive list, since there are a plethora of claims that have insufficient antecedent basis:
“the stationary compressor body” Claim 1, lines 3-4 and 8, claims 3, 26, 32, and 43 also have this limitation in a similar location, this element is recommended to be changed to “the first stationary compressor body” for proper antecedent basis;
“the first and second scroll ribs”, Claim 1, line 4, claims 3, 26, 32, and 43 also have this limitation in a similar location, this is recommended to be changed to “first and second ribs” for proper antecedent basis;

“the movable compressor body”, claim 1, line 7 and 9, claims 3, 26, 32, and 43 also have this limitation in a similar location, this element is recommended to be changed to “the second compressor body” for proper antecedent basis;
“the central axis” in claim 1, line 10, claims 3, 26, 32, and 43 also have this limitation in a similar location this is recommended to be changed to “a central axis”;
“said drive” in lines 10-11, claims 3, 26, 32, and 43 also have this limitation in a similar location, this element is recommended to be changed to “said eccentric drive” for proper antecedent basis;
“said mass” in claim 1, line 17, claims 3, 26, 32, and 43 also have this limitation in a similar location, this is recommended to be changed to “said orbital path balancing mass” for proper antecedent basis.
Claim 1, line 12 recites “the central axis of the drive shaft”, which is indefinite, since it is uncertain if this “central axis” is the same as the “central axis” previously presented in claim 1, line 10.  Claims 3, 26, 32, and 43 also have this limitation in a similar location, and are also rejected.
Claim 1, line 12 recites “its part”, which is indefinite since it is not clear what “its part” is referring to. Claims 3, 26, 32, and 43 also have this limitation in a similar location, and are also rejected.
Claim 1, line 14 recites “the compressor body”, however, it is uncertain if this is referring to “the first stationary compressor body” or “the second compressor body”.  

Claims 2, 6-10, 13-16, 19-25, 37, and 54-57 are rejected by virtue of their dependence on claim 1. Independent claims 3, 26, 32, and 43 include the same issues that are discussed above in claim 1, since the first section of the independent claims recite the same limitations.  Claims 3, 26, 32, and 43 are also rejected similarly to claim 1.  Claims 4, 5, 11, and 12 are rejected by virtue of their dependence on claim 3. Claims 33-36 are rejected by virtue of their dependence on claim 32.  Claims 44-53 are rejected by virtue of their dependence on claim 43.

Claim 3, 3rd from last line, recites “by itself”, which is unclear what “itself” is referring to.
Claim 3, 2nd from last line recites “the eccentric drive journal”, which lacks antecedent basis.
Claims 4, 5, 11, and 12 are rejected by virtue of their dependence on claim 3.

Claim 14 recites “the alignment face” in line 2, which lacks antecedent basis.  Claim 8 recites an alignment face, however, claim 14 does not depend from claim 8.  It is recommended to add the limitations of claim 8 into claim 14 for proper understanding and connectivity of the elements, as well as, resolving the lack of antecedent basis.
Claim 15 recites “the guide face” in line 2, which lacks antecedent basis.  In order to resolve the antecedent basis and improve the understanding and connectivity of the 
Claim 16 is rejected by virtue of its dependence on claim 15.
Claim 19 recites “the eccentric drive journal”, which lacks antecedent basis.  It is recommended to add limitations that have the connectivity of the elements to the eccentric drive journal, as well as, change “the eccentric drive journal” to “an eccentric drive journal” when it is first introduced.
Claims 20-23 are rejected by virtue of their dependence on claim 19.

Claim 24 recites “the movable second compressor body”, which lacks antecedent basis.  It is recommended to change this element to “the second compressor body” for proper antecedent basis.
Claim 25 is rejected by virtue of its dependence on claim 24.

Claim 25 recites “the eccentric drive journal” in line 2, which lacks antecedent basis.  It is recommended to change this element to “an eccentric drive journal” for proper antecedent basis or make claim 24 depend on claim 2.
Claim 26 recites “the eccentric drive journal” in 2nd from last line, which lacks antecedent basis.  It is recommended to change this element to “an eccentric drive journal” for proper antecedent basis.
Claim 32 recites “the eccentric drive journal” in the last line, which lacks antecedent basis.  It is recommended to change this element to “an eccentric drive journal” for proper antecedent basis.

Claim 33 and 34 recite “the guide body”, which lacks antecedent basis.  It is recommended to change this element to “a guide body” for proper antecedent basis.  Furthermore, there is no connectivity of the guide body to the orbital path balancing mass, which is recommended for proper understanding of the interconnectivity of the elements. 
Claim 35 recites “the recess”, which lacks antecedent basis.  It is recommended that claim 35 depends on claim 34, which introduced “a recess” to have proper antecedent basis.
Claim 37 recites “the coupling journal”, “the guide body”, and “the recess”, which all lack antecedent basis.  Claim 37 is recommended to depend on claim 36 that recites “a coupling journal”.  In addition, it is recommended to include the limitations of claim 34, since this claim introduces “a recess”.  Claim 34 also includes limitations directed to “the guide body”, however, as discussed above “the guide body” needs to be addressed in claim 34, which should be similarly addressed here.  
Claim 43, 3rd from last line recites “the eccentric drive journal”, which lacks antecedent basis, and is recommended to be changed to “an eccentric drive journal”.
Claims 44-53 are rejected by virtue of their dependence on claim 43.
Claim 46 recites “the compressor body”, which lacks antecedent basis.  It is recommended to change this element to “the second compressor body” for proper antecedent basis.

Claim 53 recites “the mass balancing body” in line 3, and “the mass balancing plane” in line 4”, which lacks antecedent basis.  It is recommended to change these elements to “a mass balancing body” and “a mass balancing plane” for proper antecedent basis.
Claims 56 and 57 recites “facing away from the compressor”, which is unclear of exactly what the boundaries are since the “portion” is part of the compressor.  Does the applicant mean “facing away from the first stationary compressor body”?
Claim 57 recites “the rotor” in line 2”, which lacks antecedent basis.  It is recommended to change this element to “a rotor” to remove the antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19, 24-26, 32-37, 43-46, 49, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (Japanese Patent Publication JP 59-126096, a machine translation is provided with this Office Action and is utilized in the rejection below) in view of HISANAGA (U.S. Patent 5,681,155).
Regarding claim 1, SUZUKI discloses:  a compressor (see Abstract), comprising 

a scroll compressor unit (17, 12) which is arranged in the compressor housing (see Figure 1) and comprises a first stationary compressor body (17) and a second compressor body (12) movable relative to the stationary compressor body (see Figure 1, Constitution), the first and second scroll ribs (17b, 12c) of which, which are each formed as an involute of a circle (see Figure 3), engage in one another and form compressor chambers (“C”) when the second compressor body is moved relative to the first compressor body on an orbital path (see Figures 1 and 3, Page 4, Detailed description of the invention, 1st paragraph), 
an axial guide (14b) which supports the movable compressor body in respect of movements in a direction parallel to a central axis of the stationary compressor body and guides the movable compressor body in the event of movements in a direction transverse to the central axis (see Figures1-6, Page 6), 
an eccentric drive (6, 8, 10, 11) for the scroll compressor unit, said drive having a drive member (6) which is driven by a drive (Page 5 recites near the bottom of the page that it is connected to a drive source) and which revolves about the central axis of a driveshaft on the orbital path and which for its part cooperates with a drive member receptacle (12b) of the second compressor body (see Figure 1), 
an orbital path balancing mass (9) which counteracts an unbalance due to the compressor body moving on the orbital path (see Figures 1 and 4, top of Page 6), and 
a coupling (14) preventing the second compressor body from rotating by itself (see Figures 1 and 2, Page 6), the orbital path balancing mass is coupled to the eccentric drive such that said mass moves on the orbital path in a manner 
SUZUKI fails to disclose that the drive is a drive motor.
Regarding claim 1, HISANAGA teaches:  the drive is a drive motor (Column 4, lines 50-55).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the drive be a drive motor in the compressor of SUZUKI, since utilizing well-known methods to drive a compressor requires only routine skill in the art, as evidence by HISANAGA, as well as, provides the flexibility of utilizing the compressor in many different applications with different drive sources.
Regarding claim 2, SUZUKI discloses:  the orbital path balancing mass (9) is guided on the orbital path by an eccentric drive journal (8) acting between the drive member (10) and the driveshaft (6) (see Figures 1 and 4, Page 6). 
Regarding claim 3, SUZUKI discloses:  a compressor (see Abstract), comprising 
a compressor housing (1), 
a scroll compressor unit (17, 12) which is arranged in the compressor housing (see Figure 1) and comprises a first stationary compressor body (17) and a second compressor body (12) movable relative to the stationary compressor body (see Figure st paragraph), 
an axial guide (14b) which supports the movable compressor body in respect of movements in a direction parallel to a central axis of the stationary compressor body and guides the movable compressor body in the event of movements in a direction transverse to the central axis (see Figures1-6, Page 6), 
an eccentric drive (6, 8, 10, 11) for the scroll compressor unit, said drive having a drive member (6) which is driven by a drive (Page 5 recites near the bottom of the page that it is connected to a drive source) and which revolves about the central axis of a driveshaft on the orbital path and which for its part cooperates with a drive member receptacle (12b) of the second compressor body (see Figure 1), 
an orbital path balancing mass (9) which counteracts an unbalance due to the compressor body moving on the orbital path (see Figures 1 and 4, top of Page 6), and 
a coupling (14) preventing the second compressor body from rotating by itself (see Figures 1 and 2, Page 6), 
the orbital path balancing mass (9) engages with the eccentric drive journal (8), in particular is mounted rotatably thereon, by means of a guide body (see Figures 1 and 4, where the guide body of the orbital path balancing mass (9) engages with the eccentric drive journal (8) by having an opening in the orbital path balancing mass to receive the eccentric drive journal). 

Regarding claim 3, HISANAGA teaches:  the drive is a drive motor (Column 4, lines 50-55).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the drive be a drive motor in the compressor of SUZUKI, since utilizing well-known methods to drive a compressor requires only routine skill in the art, as evidence by HISANAGA, as well as, provides the flexibility of utilizing the compressor in many different applications with different drive sources.
Regarding claim 4, SUZUKI discloses:  the guide body is fixedly connected to the orbital path balancing mass (see Figure 4, where the guide body is integral with the orbital path balancing mass and therefore is considered to be fixedly connected). 
Regarding claim 5, SUZUKI discloses:  the eccentric drive journal passes through a journal receptacle in the guide body (see Figure 4, where the journal receptacle is the opening that accepts the eccentric drive journal (8)). 
Regarding claim 6, SUZUKI discloses:  the orbital path balancing mass (9) is guided on the driveshaft (6) by means of a guide body cooperating with the driveshaft (see Figure 4, where the orbital path balancing mass has a guide body that interfaces with the journal (8), and therefore, it cooperates with the driveshaft (6) via the journal (8) and guide body (i.e. opening in the orbital path balancing mass that receives the journal (8).  Alternatively, the guide body is considered to be (10), since it attaches between the drive shaft (6) via (11) and (8)). 
Regarding claim 7, SUZUKI discloses:  the orbital path balancing mass (9) is guided by the guide body engaging with the driveshaft (the engagement with the drive 
Regarding claim 8, SUZUKI discloses:  the guide body is guided by means of a guide face at an alignment face of the driveshaft (see Figures 1 and 4, where the guide body is adjacent to the drive shaft (6) that has journal (8), and therefore a guide face is at an alignment face (top of 6) that allows for the guidance of the guide body relative to the driveshaft). 
Regarding claim 9, SUZUKI discloses:  the alignment face provided on the driveshaft is an end face of the driveshaft (see Figures 1 and 4). 
Regarding claim 10, SUZUKI discloses:  the guide body is arranged in a manner extending beyond the alignment face (see Figures 1 and 4). 
Regarding claim 11, SUZUKI discloses:  the guide body is arranged between the alignment face of the driveshaft and the drive member (see Figures 1 and 4). 
Regarding claim 12, SUZUKI discloses:  the guide body is plate-shaped (see Figure 4). 
Regarding claim 13, SUZUKI discloses:  the guide body is guided relative to the driveshaft by an axial guide (see Figures 1 and 4, where an axial guide is considered to be (8) and/or (11), the axial guide can also be combined with (10) such as (8, 10) or (11, 10) are the axial guide). 
claim 14, SUZUKI fails to disclose:  the axial guide holds the guide face of the guide body in abutment against the alignment face of the driveshaft (see Figures 1 and 4, where the axial guide as a combination of (8, 10) or (11, 10) will hold the guide body of the orbital path balancing mass against the alignment face of the driveshaft).  
Regarding claim 15, SUZUKI discloses:  the axial guide comprises an element acting on the guide body on a side opposite the guide face (see Figures 1 and 4, where the axial guide as a combination of (8, 10) or (11, 10) would be an element (10) that acts on the guide body on a side opposite the guide face). 
Regarding claim 19, SUZUKI discloses:  the guide body is rotatable relative to the eccentric drive journal to a limited extent (see Figures 1 and 4, Page 6). 
Regarding claim 24, SUZUKI discloses:  the orbital path balancing mass is arranged symmetrically with respect to a mass balancing plane which runs through the central axis of the driveshaft and through the central axis of the movable second compressor body (see Figures 1 and 4). 
Regarding claim 25, SUZUKI discloses:  the orbital path balancing mass is arranged on a side, opposite the eccentric drive journal, of a geometric transverse plane running perpendicularly to the mass balancing plane and through the central axis of the driveshaft (see Figures 1 and 4). 
Regarding claim 26, SUZUKI discloses:  a compressor (see Abstract), comprising 
a compressor housing (1), 
st paragraph), 
an axial guide (14b) which supports the movable compressor body in respect of movements in a direction parallel to a central axis of the stationary compressor body and guides the movable compressor body in the event of movements in a direction transverse to the central axis (see Figures1-6, Page 6), 
an eccentric drive (6, 8, 10, 11) for the scroll compressor unit, said drive having a drive member (6) which is driven by a drive (Page 5 recites near the bottom of the page that it is connected to a drive source) and which revolves about the central axis of a driveshaft on the orbital path and which for its part cooperates with a drive member receptacle (12b) of the second compressor body (see Figure 1), 
an orbital path balancing mass (9) which counteracts an unbalance due to the compressor body moving on the orbital path (see Figures 1 and 4, top of Page 6), and 
a coupling (14) preventing the second compressor body from rotating by itself (see Figures 1 and 2, Page 6), 
the eccentric drive journal (8) is arranged in a fixed manner in the driveshaft (see Figures 1 and 4, where the eccentric drive journal is integral with the driveshaft, and 
Regarding claim 32, SUZUKI discloses:  a compressor (see Abstract), comprising 
a compressor housing (1), 
a scroll compressor unit (17, 12) which is arranged in the compressor housing (see Figure 1) and comprises a first stationary compressor body (17) and a second compressor body (12) movable relative to the stationary compressor body (see Figure 1, Constitution), the first and second scroll ribs (17b, 12c) of which, which are each formed as an involute of a circle (see Figure 3), engage in one another and form compressor chambers (“C”) when the second compressor body is moved relative to the first compressor body on an orbital path (see Figures 1 and 3, Page 4, Detailed description of the invention, 1st paragraph), 
an axial guide (14b) which supports the movable compressor body in respect of movements in a direction parallel to a central axis of the stationary compressor body and guides the movable compressor body in the event of movements in a direction transverse to the central axis (see Figures1-6, Page 6), 
an eccentric drive (6, 8, 10, 11) for the scroll compressor unit, said drive having a drive member (6) which is driven by a drive (Page 5 recites near the bottom of the page that it is connected to a drive source) and which revolves about the central axis of a driveshaft on the orbital path and which for its part cooperates with a drive member receptacle (12b) of the second compressor body (see Figure 1), 

a coupling (14) preventing the second compressor body from rotating by itself (see Figures 1 and 2, Page 6), 
the orbital path balancing mass (9) is coupled by means of a coupling body (11) to the drive member (10) so as to also be rotated by the drive member in the event of rotation of the drive member about the eccentric drive journal (see Figure 1, where the claim limitation directed to “so as to also be rotated by the drive member in the event of rotation of the drive member about the eccentric drive journal” is considered a functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since SUZUKI is capable of the orbital path balancing mass being rotated by the drive member in the event of rotation of the drive member about the eccentric drive journal due to (11) connected to the drive member and orbital path balancing mass, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 
SUZUKI fails to disclose that the drive is a drive motor.
Regarding claim 32, HISANAGA teaches:  the drive is a drive motor (Column 4, lines 50-55).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the drive be a drive motor in the compressor of 
Regarding claim 33, SUZUKI discloses:  the coupling body (11) is effective between the guide body (the guide body is considered to be the body of the orbital path balancing mass) and the drive member (10) (see Figures 1 and 4). 
Regarding claim 34, SUZUKI discloses:  the coupling body is arranged fixedly on either of the guide body or drive member (see Figures 1, 4, and 7-8, where the coupling body (11) is fixed on the guide body (9)) and engages in a recess in the other of the guide body or drive member (see Figures 1, 4, and 7-8, which shows a recess that engages with the coupling body (11)). 
Regarding claim 35, SUZUKI discloses:  the coupling body is arranged in the recess with play (see Figures 1, 4, and 7-8, which shows there is a recess with play). 
Regarding claim 36, SUZUKI discloses:  the coupling body is configured as a coupling journal (see Figures 1, 4, and 7-8). 
Regarding claim 37, SUZUKI discloses:  the coupling journal is arranged fixedly on the guide body and engages in the recess in the drive member (see Figures 1, 4, and 7-8 and discussion above). 
Regarding claim 43, SUZUKI discloses:  a compressor (see Abstract), comprising 
a compressor housing (1), 
a scroll compressor unit (17, 12) which is arranged in the compressor housing (see Figure 1) and comprises a first stationary compressor body (17) and a second st paragraph), 
an axial guide (14b) which supports the movable compressor body in respect of movements in a direction parallel to a central axis of the stationary compressor body and guides the movable compressor body in the event of movements in a direction transverse to the central axis (see Figures1-6, Page 6), 
an eccentric drive (6, 8, 10, 11) for the scroll compressor unit, said drive having a drive member (6) which is driven by a drive (Page 5 recites near the bottom of the page that it is connected to a drive source) and which revolves about the central axis of a driveshaft on the orbital path and which for its part cooperates with a drive member receptacle (12b) of the second compressor body (see Figure 1), 
an orbital path balancing mass (9) which counteracts an unbalance due to the compressor body moving on the orbital path (see Figures 1 and 4, top of Page 6), and 
a coupling (14) preventing the second compressor body from rotating by itself (see Figures 1 and 2, Page 6), 
the eccentric drive comprises the eccentric drive journal (8) driving the drive member (10) and comprises a coupling body (11) coupling the orbital path balancing mass to the drive member (see Figures 1, 4, and 7-8, and discussion above in claims 33-36). 
claim 44, SUZUKI discloses:  the coupling body is also a mass balancing body (the coupling body is considered a mass balancing body, since the coupling body contains mass). 
Regarding claim 45, SUZUKI discloses:  the eccentric drive journal and the coupling body are arranged on mutually opposed sides of a mass balancing plane (see Figures 4, 6, 7, and 8, which shows that the majority of the eccentric drive journal and the coupling body are arranged on mutually opposed sides of a mass balancing plane), however, SUZUKI fails to disclose that the eccentric drive journal is completely arranged on a mutually opposed side of the mass balancing plane. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the eccentric drive journal and the coupling body are arranged on mutually opposed sides of a mass balancing plane in the modified scroll compressor of SUZUKI/ HISANAGA, in order to have the two couplings (the eccentric drive journal and the coupling body) to offset the effects on the orbital path balancing mass.
Regarding claim 46, SUZUKI discloses:  the mass balancing plane runs through the central axis of the driveshaft and the central axis of the compressor body movable in an orbiting manner (see Figures 1, 4, and 7-8, where the mass balancing plane running through the central axis of the driveshaft and the central axis of the compressor body movable in an orbiting manner, is a matter of designating the location of an imaginary plane, which does not add any specific structure). 
Regarding claim 49, SUZUKI discloses:  the coupling body is configured as a mass balancing journal (SUZUKI meets the claim limitation directed to coupling body is 
Regarding claim 52, SUZUKI discloses:  a journal axis of the mass balancing journal and the eccentric journal axis of the eccentric drive journal run parallel to the mass balancing plane (the claim limitation directed to a journal axis of the mass balancing journal and the eccentric journal axis of the eccentric drive journal run parallel to the mass balancing plane is met since defining the different axis relative to components that extend in the same direction, would be inherent that they are all parallel (see Figure 1)). 
Regarding claim 53, SUZUKI discloses:  the orbital path balancing mass is arranged on a side, opposite the eccentric drive journal and the mass balancing body (see Figures 1, 4, and 6), of a geometric transverse plane running perpendicularly to the mass balancing plane and through the central axis of the driveshaft (see Figures 1, 4, and 6). 
Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over the modified compressor of SUZUKI / HISANAGA as applied to claim 1 above, and further in view of HIRAGA (U.S. Patent 4,824,346).
Regarding claim 56, the modified compressor of SUZUKI / HISANAGA discloses the claimed invention, however, fails to disclose the driveshaft has a portion facing away from the compressor, which portion carries an unbalance compensation mass facing away from the compressor. 
claim 56, HIRAGA teaches:  the driveshaft has a portion facing away from the compressor, which portion carries an unbalance compensation mass (second balance weight) facing away from the compressor (see claim 27).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the driveshaft has a portion facing away from the compressor, which portion carries an unbalance compensation mass facing away from the compressor in the modified compressor of SUZUKI / HISANAGA, in order to reduce stress on the compressor by balancing out the moments caused by the operation and/or balance weights (see claim 27 of HIRAGA).
Regarding claim 57, the modified compressor of SUZUKI / HISANAGA discloses the claimed invention as discussed above, however, fails to disclose the unbalance compensation mass facing away from the compressor is arranged between the rotor of the drive motor and a rear bearing unit of the driveshaft. 
Regarding claim 57, HIRAGA teaches:  three unbalance compensation masses (balance weights discussed in claim 27).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the unbalance compensation mass facing away from the compressor is arranged between the rotor of the drive motor and a rear bearing unit of the driveshaft in the modified compressor of SUZUKI / HISANAGA, in order to reduce stress on the compressor by balancing out the moments caused by the operation and/or balance weights (see claim 27 of HIRAGA).  Furthermore, it would be obvious to one having ordinary skill in the art to place the unbalance compensation mass facing away .  
Allowable Subject Matter
Claims 16, 20-23, 47, 48, 50, and 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Examiner would like to note that claims 20-23 are interpreted under 112(f), where the first movement limiting unit (i.e. unit for limiting movement) is interpreted under 112(f) to be the recess of the aperture 276 and the shaft portion 278 of the screw 274 (see ¶0184).  As part of the first movement limiting unit is the screw 274, which is not shown or rendered obvious over the prior art of record.
Communication
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  FUKANUMA (U.S. Patent 5,366,357) discloses using a screw (36b) connecting to the orbital path balancing mass, however, this screw does not interface with the drive shaft, and it interfaces with the drive member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746